Prosecution by the State against Carl Lauten by affidavit in one count, based on § 2717 Burns 1926, charging appellant with the unlawful possession of intoxicating liquor.
There was a trial by jury which resulted in a verdict of guilty against appellant, assessing his punishment at a fine in the sum of $100 and imprisonment on the Indiana State Farm for ninety days. From the judgment on this verdict, this appeal, appellant presenting that the court committed reversible error in overruling his verified motion to quash the search warrant herein, the return of the officer thereon; and all evidence obtained by virtue of said search warrant. But the record does not contain a copy of the affidavit for a search warrant, nor the search warrant, nor is there any evidence pertaining thereto of any kind or character, in the record. We must therefore assume that the search warrant was legal in all respects. Smith v.State (1926), 198 Ind. 156, 152 N.E. 803. *Page 157 
So far as appears by the record, the court did not err in overruling appellant's motion to quash the affidavit, the search warrant, and the evidence obtained by the search thereunder.
Judgment affirmed.